NO. 07-06-0477-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                      JULY 6, 2007

                         ______________________________


                        IN THE INTEREST OF A.T.D., A CHILD

                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 70,341-D; HONORABLE DON EMERSON, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       By the entry of an Order of Termination, signed November 21, 2006, the trial court

terminated the parental rights of Appellant, Channon Michelle Adams, to her child, A.T.D.

Appellant perfected this accelerated appeal by filing a pro se notice of appeal on

December 11, 2006.      The clerk’s record and reporter’s record were both filed and

Appellant’s brief was originally due February 12, 2007.      On February 20th this Court

notified Appellant that unless the brief, or a response reasonably explaining Appellant’s

failure to file a brief, were filed on or before March 2, 2007, the appeal would be subject
to dismissal for want of prosecution. Tex.R.App.P. 38.8(a). On March 14, 2007, Appellant

filed a Motion For Extension of Time to File Appellant’s Brief, which motion was granted

thereby extending the deadline for the filing of Appellant’s brief until the earlier of twenty

days following the filing of a supplemental reporter’s record or April 13, 2007. Appellant

did not seek an extension of this deadline; however, the reporter did request an extension

of time to file the supplemental reporter’s record. The reporter’s request was granted on

April 17, 2007, extending the deadline for filing the supplemental reporter’s record until May

15, 2007. At the same time, this Court sua sponte extended the deadline for filing

Appellant’s brief until 20 days following the filing of the supplemental record.         The

supplemental record was filed on May 15, 2007, making Appellant’s brief due on Monday,

June 4, 2007. On June 11th this Court again notified Appellant that unless the brief, or a

response reasonably explaining Appellant’s failure to file a brief, were filed on or before

June 21, 2007, the appeal would be subject to dismissal for want of prosecution without

further notice pursuant to Rules 38.8(a)(1) and 42.3(b) of the Texas Rules of Appellate

Procedure. To date this Court has received neither a brief nor another request for

extension of time to file Appellant’s brief.


       Having failed to meet any of the five previous deadlines for the filing of Appellant’s

brief, the appeal is dismissed.




                                                   Per Curiam



                                               2